DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 5 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 5, the limitation “the transfer bar defines a transfer bar axis, the sear-abutting surface is transverse to the transfer bar axis” (lines 7-9) are duplicated rendering the claim indefinite. For purposes of applying prior art, the duplicate limitations will be ignored. Claim 6 is rendered indefinite for depending from claim 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,383,153 B2 to Nebecker (“Nebecker”).
Regarding claim 5, Nebecker discloses a trigger assembly having, 
a trigger 41, 
a transfer bar 45 having a distal end (the right end as oriented in Fig. 6) and a proximal end (the opposing end), the distal end of the transfer bar being coupled to the trigger 41 and the proximal end having a step (front notch 75) defined therein; and 
a sear 60 configured to selectively engage the proximal end of the transfer bar, 
the step 75 defined in the proximal end of the transfer bar is formed from a sear-supporting surface (the lower horizontal surface of front notch 75, annotated below) and a sear-abutting surface (53, the rear vertical surface of front notch 75), the transfer bar defines a transfer bar axis (the longitudinal axis which is substantially horizontal as oriented in Fig. 6), the sear-abutting surface 53 is transverse to the transfer bar axis, and 
wherein the trigger 41 is configured to rotate about a trigger hub 44 and wherein rotation of the trigger about the trigger hub results in translation of the transfer bar parallel to the transfer bar axis (2:1-5).

    PNG
    media_image1.png
    460
    1325
    media_image1.png
    Greyscale

Regarding claim 6, Nebecker further discloses wherein the trigger includes a trigger lever 43, a safety engagement portion 42, and a transfer bar engagement portion 50, the transfer bar engagement 50 coupled to the distal end of the transfer bar (45, via transverse pin 46), wherein the safety engagement portion 42 further includes an adjustment mechanism (comprising blocking protrusion 71 and pin 44a) extending therefrom.
Regarding claims 7 and 11, Nebecker discloses a firearm action, comprising: 
a trigger assembly 40 having, a trigger 41, a transfer bar 45 defining a transfer bar axis (annotated below), the transfer bar having a distal end (the right end as oriented in Fig. 6) and a proximal end (the opposing end), the distal end of the transfer bar being coupled to the trigger 41 and the proximal end having a sear-abutting surface (the lower horizontal surface of front notch 75, annotated below) and a sear-supporting surface (the forward vertical surface of front notch 75, annotated below) defining a step 75 in the proximal end of the transfer bar, 
a sear 60; and 
a bolt assembly 47, the bolt assembly configured to move between a charged state (as shown in Fig. 4 for example) and a discharged state (as shown in Fig. 6 for example), wherein the sear 60 engages the bolt assembly (at catch protrusion 64) and the sear-supporting surface (annotated below, wherein Fig. 4 shows engagement of terminal end 74 of sear 60 with the sear-supporting surface) on the proximal end of the transfer bar to maintain the bolt assembly in the charged state (referring to Fig. 4, wherein operating arm 62 of sear 60 is fully engaged with catch protrusion 64 to maintain the bolt assembly in the charged state) and wherein rotation of the trigger results in translation of the transfer bar parallel to the transfer bar axis to move the sear-supporting surface out of engagement with the sear to allow the bolt to move from the charged state to the discharged state (referring to Fig. 6, trigger 41 has been rotated thereby translating transfer bar 45 forward, wherein the sear-supporting surface is out of engagement with sear 60 and operating arm 62 is lowered out of the way of catch 64 thereby allowing the bolt 47 to move to the discharged state).

    PNG
    media_image2.png
    460
    1325
    media_image2.png
    Greyscale

Regarding claims 8 and 12, Nebeker further discloses wherein the sear-supporting surface is disposed at an angle to the sear-abutting surface, wherein the angle is less than or equal to 90 degrees (wherein the angle is substantially 90 degrees as illustrated).
Regarding claims 9 and 13, Nebeker further discloses wherein the sear 60 is configured to rotate about a sear axis (defined by pin 61), the sear axis being normal to the transfer bar axis (see Fig. 7).
Regarding claims 10 and 14, Nebeker further discloses a safety assembly (stopping surface 72), wherein the trigger includes a trigger lever 43, a safety engagement portion 42, and a transfer bar engagement portion 50, the transfer bar engagement portion coupled to the distal end of the transfer bar (via transverse pin 46), wherein the safety engagement portion 42 further includes an adjustment mechanism (comprising blocking protrusion 71 and pin 44a) extending therefrom configured to vary the distance between the safety engagement portion 42 and the safety assembly 72 (wherein rotation of protrusion 71 about pin 44a varies the distance between engagement portion 42 and stopping surface 72, compare Fig. 4 to Fig. 5 for example).
Conclusion
The prior Office action indicated allowable subject matter however a final search revealed prior art to Nebeker. The examiner’s position is that Nebeker anticipates all claims as applied above. This action remains non-final since a new ground of rejection is presented that is neither necessitated by 1
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641                                                                                                                                                                                                        
	


    
        
            
        
            
        
            
    

    
        1 MPEP §706.07(a)